Hill, C. J.
1. A brother lias the right to defend the reputation of his sister; and where he has made an assault and battery upon one assailing in his presence his sister’s character for chastity, modesty, and virtue, it is for the jury to say whether the language used was sufficient provocation to justify an assault and battery, and whether the assault and battery exceeded the provocation. A charge to this effect was applicable to the facts of this case, and not erroneous. Warnack v. State, 3 Ga. App. 596 (60 S. E. 288) ; Armistead v. State, 18 Ga. 708; Penal Code, §§ 74, 103.
2. No material error of law appears, and the verdict is fully supported by the evidence. Judgment affvnne'd.